CONTINUATION SHEET
Continuation of Item 12:
A.	In response to the “Impurities” Arguments
	Applicant contends that the impurity of 99.9999% as pointed out by the Examiner in the Advisory Action was “not for a synthesis of lithium sulfide, but for silicon sulfide from elemental sulfur.”  Applicant is correct, and the Examiner did not state that is the purity of the product.  It appears that Applicant has misread the Examiner’s remark.  As stated in the Advisory Action and is reiterated herein, with added emphases, for Applicant’s convenience, “The impurity of the resulted lithium sulfide powder depends on the starting raw material and the gas used in the process. This fact is also recognized in Applicant's own specification at page 3, second paragraph. Here, in the Takeda process, the starting materials are highly pure, i.e. both sulfur and silicon have a purity of 99.9999% (col. 5, last paragraph), which translates to an impurity of 1 ppm or lower, and the process involves only inert gas which means there is no contamination from cross-reaction between the reactants and the processing gas.”  Therefore, the purity of the raw material is preserved throughout the reaction and transfers into the product.  In other words, because the impurity of the starting materials is below 1 ppm, it is expected that the impurity of the product is also below 1 ppm, which is well within the claimed range of 0.01-100 ppm for metal cations and 1-1000 ppm for oxoanions of carbon and sulfur and halides. Alternatively, it would have been obvious to select the starting material as pure as possible because common sense dictates that the purer the starting substance the purer the resulted product. So it would have been obvious as a 
B.	In response to the “Heating Rate” Arguments
	B.1.	Applicant complains that the examiner referred to the heating temperature of 300-400oC as the “claimed invention” but only cited to a portion of the instant specification”.  The Examiner is unsure what purpose Applicant is trying to achieve here.  Instant claims 7 and 8 describe the heating temperature, so there is no need to cite the obvious.  Citation to the instant specification is served as an additional support to the Examiner’s position.  This remark serves no purpose in rebutting the reasoning for the rejection.
	B.2.	With regards to the flow rate, the “1-" appears to be a typographical error.  It is meant to be “i.e.1000 ml/min.”) .  The Examiner apologizes for the inadvertent error.
	B.3.	With regards to the relationship between the heating rate and the BET and particle size, Applicant cites page 5, lines 8-9, of the instant specification to argue that heating rate does affect “particle morphology”.  However, if reading a bit further down the same paragraph, here the “particle morphology” refers to the roughness of the surface of the particles, not the particle size nor the BET.
	B.4.	Applicant then cites the description at page 5, lines 17-19, where it is stated that “higher BET surface areas, larger average particle sizes and increased reactivities can be realized with an increasing temperature, as well as with an increasing heating rate”.  Note the phase “as well as” when heating rate is mentioned.  As seen in Examples, the heating rate alone does not influence either the BET or the particle size.  Examples 9-12 have the same heating rate of 4oC/min, yet the resulted Li2S have wildly m to 438 m and BET from 4.4 to 14.3.  Similarly, Examples 13-16 have the same heating rate of 60oC/min, and the D50 varies from 150 to 450m and BET from 5.4 to 14.6.  Thus, the major factor for the BET and particle size of lithium sulfide is the heating temperature, not the heating rate.  While the heating rate may have some secondary effect, it is insignificant as that of the heating temperature.
	B.5.	With regards to Applicant’s citation of page 4, it is referred to lithium hydroxide, not lithium sulfide.
	B.6.	With regards to Applicant’s citation of page 7, the passage refers to the “step 1” of the process.  Step 1 is the process of making lithium hydroxide, not lithium sulfide.  	
C.	Propriety of the Final Rejection:  
	The Examiner agrees that the reorganization of the rejection due to the incorporation of limitation in the previous claim 3 into the independent claim 1 does not constitute a new ground for rejection.  However, the final rejection is proper because Applicant’s arguments are not found persuasive for reasons discussed in the last Advisory Action and herein above.

Points of Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


February 4, 2022